Citation Nr: 1448913	
Decision Date: 11/04/14    Archive Date: 11/10/14	

DOCKET NO.  10-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus, with associated erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This case was previously before the Board in July 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Based upon statements contained in the file, it would appear that, in addition to the issue currently before the Board, the Veteran seeks entitlement to an increased rating for service-connected coronary artery disease, as well as a total disability rating based upon individual unemployability.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, referred to the RO for appropriate action.

There are some medical records and a written presentation of the representative in Virtual VA.  The Veterans Benefits Management (VBMS) Folder contains no pertinent documents at this time.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks entitlement to an increased evaluation for service-connected diabetes mellitus.  In pertinent part, it is contended that, in addition to insulin and a restricted diet, the Veteran requires regulation of his daily activities for control of his diabetes mellitus.  

In that regard, a review of the record reveals that the Veteran has been prescribed insulin as well as a restricted diet for control of his service-connected diabetes mellitus.  What remains unclear is whether, in addition to those measures, the Veteran requires a regulation of activities for control of his diabetes.

In that regard, in correspondence of July 2008, the Veteran's private physician wrote that the Veteran required insulin twice a day, along with a restricted diet and "regulated activities," in order to control his blood sugar.  However, at the time of a VA medical examination in September 2011, it was the opinion of the examiner that the Veteran did not, in fact, require any such regulation of his daily activities.  Significantly, the Veteran continues to argue that, due solely to his service-connected diabetes mellitus, he requires not only insulin and a restricted diet, but also regulation of his daily activities.  In that regard, service connection is currently in effect not only for Type II diabetes mellitus, but also for coronary artery disease, diabetic neuropathy of the right and left lower extremities, and diabetic neuropathy of the right and left upper extremities.  Moreover, the aforementioned examination in September 2011 represents the last time the Veteran underwent evaluation of his service-connected diabetes mellitus.  Significantly, that examination is now more than three years old.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2012, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA examination, by an appropriate examiner, if necessary, in order to more accurately determine the current severity of his service-connected diabetes mellitus.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  In addition, it should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, the examiner should offer an opinion as to whether, due solely to the Veteran's service-connected diabetes mellitus, and without regard to his other service-connected and nonservice-connected disabilities, he requires not only insulin and a restricted diet, but also the regulation of his activities.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed as appropriate. The opinion of the private physician should be addressed and reconciled to the extent possible. 

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the issue of entitlement to an increased evaluation for service-connected diabetes mellitus with associated erectile dysfunction.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in June 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



